MAINE SUPREME JUDICIAL COURT                                        Reporter of Decisions
Decision:   2015 ME 92
Docket:     Yor-14-493
Submitted
 On Briefs: July 1, 2015
Decided:    July 28, 2015

Panel:       SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, and HJELM, JJ.



                             ANNE (WORTH) McBRIDE

                                           v.

                                JEFFREY R. WORTH

PER CURIAM

         [¶1] Jeffrey R. Worth appeals from a judgment entered by the District Court

(Springvale, Mulhern, J.) finding Worth in contempt for failure to pay spousal

support to his ex-wife, Anne (Worth) McBride. See M.R. Civ. P. 66. The motion

for contempt that led to this judgment was the fourth post-judgment motion that the

District Court had to consider due to Worth’s continuing failure to comply with his

spousal support obligations despite findings that he has the ability to comply.

         [¶2] In prosecuting this appeal, Worth failed entirely to file an appendix to

the briefs, see M.R. App. P. 8(a), (b)(1), and did not supply a transcript of the

proceedings or any substitute for a transcript as authorized by M.R. App. P. 5.

Because of these defects in the appeal, we are unable to provide meaningful
2

appellate review, and we dismiss the appeal. See M.R. App. P. 8(j); Hutchinson v.

Bruyere, 2015 ME 16, ¶¶ 5-10, 111 A.3d 36.

        [¶3] We note additionally that the trial court has provided Worth with

multiple opportunities to avoid incarceration despite his consistent failure to pay

spousal support. Worth’s present appeal—combined with the procedural history of

the case—demonstrates Worth’s willingness to use court process to repeatedly

delay or avoid paying an unambiguous spousal support obligation. The remedy of

contempt, with the immediate consequence of imprisonment for failure to comply,

see M.R. Civ. P. 66(d)(1), (2)(D), (3)(A), is appropriate in such circumstances.

        The entry is:

                           Appeal dismissed. Mandate to issue forthwith.



On the briefs:

        Jeffrey R. Worth, appellant pro se

        Anne (Worth) McBride, appellant pro se



Springvale District Court docket number FM-09-58
FOR CLERK REFERENCE ONLY